DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-4, 6-9, 11-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cerra (20090030697) in view of Alderson (20090083635) in further view of Bellik (“Multimodal text editor interface….blind”, Speech Communication 23 dec1997, Vol. 23, Issue 4, pp 319-322) in further view of Silverman (5652828). 

As per claims 1,22,  Cerra (20090030697) teaches a method comprising causing an input field to be displayed by a media presentation system (as entry field for name/phone number – fig. 7, para 0110, as well as a command for a search engine), the input field including one or more previously entered characters (as containing enter name/enter number – allowing the user to look at the command and alter text and actions at a step 712 – see para 0110); receiving input from an input device that corresponds to a command to delete one or more characters displayed in the Alderson (20090083635) teaches using a screen reader to generate an audible output of the text field box (para 0004; and para 0005 – showing that, the screen reader application will read aloud, not only the text to be edited, but also, the available list of controls during editing; of which, one of ordinary skill in the art of editing text would easily recognize that ‘deleting’ is part of editing).  Therefore, it would have been obvious to one of ordinary skill in the art of user interfaces to enhance the output of Cerra (20090030697) with an audibilized version of the deletion step, using a screen reader as taught by Alderson (20090083635) because it would advantageously provide an alternate presentation (audible) to a user that may not be able to fully see the screen (Alderson (20090083635), para 0004).  The combination of Cerra (20090030697) in view of Alderson (20090083635) teaches the verbalization the contents of the form field (Alderson, para 0004, 0005) as well as verbalization of a delete command (as part of Cerra’s editing functions – para 0100 of Cerra, and verbalization of such, as taught by Alderson above); but does not explicitly teach audibilization of the one or more deleted characters (the combination of Cerra in view of Alderson, teaches audibilization of characters, and audibilization of available editing functions such as ‘delete’); however, Bellik (“Multimodal text editor interface….blind”, Speech Communication 23 dec1997, Vol. 23, Issue 4, pp 319-322, herein after – Bellik -- ) teaches a multimodal text editor -- abstract, wherein the use of a speech synthesizer -- pp 322, left column "objectives", with an interface including speech recognition, a display, keyboard/mouse - pp322, Cerra (20090030697) in view of Alderson (20090083635) with the announcing of the completed function/command, because it would advantageously notify the user of the current status of the attribute (Bellik, pp 327, section 6.2.5.3).
    As established above, the combination of Cerra (20090030697) in view of Alderson (20090083635) in view of Bellik (“Multimodal…” teaches the announcement of the deletion command, as well as deleted characters (but, in the form of full words).  The motivation of Bellik (“Multimodal…” is to notify the user of the current status of the deleting/editing process, as noted above.  Bellik (“Multimodal…” intention is to improve the feedback to the user, so that the user is acutely aware of the system status by using audible output.  Bellik (“Multimodal…” does not explicitly teach, making the announcement letter-by-letter, (or, character by character; as encapsulated by the claim amendment ‘audbilization of the command to delete the one or more characters displayed in the input field), however, in the field of audio synthesis audiblizing information to a user so that information is clear to the user, Silverman (5652828) teaches, in the alternative, spelling of the output result (col. 10, lines 43-47, wherein for a retrieved listing for information, ie, Kim Silverman, the system audibilizes the information one letter/character at a time – col. 10 line 63 to col. 11 line 3).  Therefore, it would have been obvious to one of ordinary Cerra (20090030697) in view of Alderson (20090083635) in further view of Bellik teaching “word ‘has been deleted’” to the spelling the word character by character, such as “w has been deleted, o has been deleted, r has been deleted”, because, the audibilized spelling of each character, instead of the whole word,  would advantageously be clearer to the user, as to what the output is (Silverman, col. 25 line19-30).     

As per claim 2, the combination of Cerra (20090030697) in view of Alderson (20090083635) in view of Bellik in further view of Silverman (5652828) teaches the method of claim 1, further comprising:
outputting speech corresponding to contents of the input field in a continuous manner (Alderson (20090083635) as outputting the screen, audibly, in order – par 0033); and after the contents are spoken, causing each character, number, symbol or command in the content to be spoken (Alderson (20090083635) as audibilizing the contents of the edit field itself – para 0040).

As per claim 3, the combination of Cerra (20090030697) in view of Alderson (20090083635) in view of Bellik in further view of Silverman (5652828) teaches the method of claim 1 (see above),  causing a first character to be displayed in the input field (Cerra (20090030697),as entry field for name/phone number step 712 – see para 0110); receiving input from the input device selecting a first key; and in response to receiving the input from the input device selecting the first key: outputting speech corresponding to the first character displayed in the input field (Alderson (20090083635) as outputting speech based on the feedback from the input device – para 0020); and outputting speech corresponding to the first key after outputting the speech corresponding to the first character displayed in the input field (Alderson (20090083635) as outputting speech of the field entry after speech output of the control prompt -–para 0020 --  in other words, the first output speech describes the text box attribute, then the screen reader outputs speech of the actual entry of the user; for the audibilization aspect itself, see para 0004).


As per claim 4, the combination of Cerra (20090030697) in view of Alderson (20090083635) in view of Bellik in further view of Silverman (5652828) teaches clearing/deleting the input field, as addressed above in claim 1, and outputting speech describing the deleted entry, as applied to claim 1 above.  

Claims 6-9,23 are system claims that perform the method steps of claims 1-4; hence, claims 6-9,23 are similar in scope and content to claims 1-4 above, and therefore, claims 6-9,23 are rejected under similar rationale as presented against claims 1-4 above.  Claims 11-14 are computer readable memory claims containing instructions that perform the method steps of claims 1-4 above and as such, claims 11-14 are similar in scope and content to claims 1-4; therefore, claims 11-14 are rejected under similar rationale as presented against claims 1-4 above.  Lastly, Cerra (20090030697) teaches computer processors and memory (para 0149). 

Claims 5,10,15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Cerra (20090030697) in view of Alderson (20090083635) in view of Bellik in further view of Silverman (5652828), in further view of Sengamedu (20080086303).  

Cerra (20090030697) in view of Alderson (20090083635) in view of Bellik in further view of Silverman (5652828) teaches the claim limitations of the independent claims as presented above; however, the combination fails to teach outputting speech corresponding to a first portion of information with a first pitch and outputting speech corresponding to a second portion of information with a second pitch that is higher or lower than the first pitch. However in the related endeavor of aurally presenting textual information Sengamedu (20080086303) teaches outputting speech corresponding to a first portion of information with a first pitch and outputting speech corresponding to a second portion of information with a second pitch that is higher or lower than the first pitch (paragraphs [0092-0093] disclose the use of different playback modes for different portions of text/information).  It would have been obvious to one of ordinary skill in the art to modify the voice/speech playback of the combination of Cerra (20090030697) in view of Alderson (20090083635) in view of Bellik in further view of Silverman (5652828) with the variable pitch playback modes taught by Sengamedu (20080086303) in order to help the user efficiently locate desired information or important information by taking advantage of formatting cues such as titles, headers and bolded text (Sengamedu (20080086303), paragraph [0009]).   Further to claims 10, 15, Cerra (20090030697) teaches computer processors and memory (para 0149). 

Allowable Subject Matter

Claims 17,20,21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments

Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner notes the use of the Silverman reference, to teach the concept of a spelling-type audibilized output, instead of the whole word; and that the combination of the Cerra (20090030697) in view of Alderson (20090083635) in view of Bellik, teaching the announcement of “word ‘had been deleted’” is now modified to spell the “word” letter by letter, so that the combination teaches the concept of “ ‘w’ has been deleted”, “ ‘o’ has been deleted”, etc.  Examiner suggests applicant to contact examiner for further discussion of the new prior art combination including Silverman, and the current claim scope.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Michael N Opsasnick/
Primary Examiner, Art Unit 2658
02/11/2021